         Case 1:20-cr-00226-KPF Document 28 Filed 11/02/20 Page 1 of 2
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building



MEMO ENDORSED
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 30, 2020

BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Dajahn McBean, 20 Cr. 226 (KPF)

Dear Judge Failla:

        The Government writes in response to the Court’s inquiry about the status of discovery
materials that Defendant Dajahn McBean possessed while at the Westchester County Jail.
Following the conference earlier today, the Government contacted the U.S. Marshals Service, who
in turn spoke to representatives of the Westchester County Jail. The Westchester County Jail
located several discs containing the defendant’s discovery materials, which they will send to the
U.S. Marshals Service to be forwarded to the Metropolitan Correctional Center.

       Separately, the Government also burned the non-sensitive discovery materials onto DVDs
and mailed them to the Metropolitan Correctional Center with the instruction that the DVDs should
be provided to the defendant for his review while in his housing unit.

       The Government remains willing and available to address any issues to ensure that the
defendant has access to discovery materials while in custody.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                         by:     /s/ Andrew K. Chan
                                               Andrew K. Chan
                                               Assistant United States Attorney
                                               (212) 637-1072
          Case 1:20-cr-00226-KPF Document 28 Filed 11/02/20 Page 2 of 2

The Court is in receipt of the above letter from the Government
regarding Mr. McBean's discovery materials. The Court hereby ORDERS
that discovery materials currently in the possession of the Westchester
County Jail be forwarded to Mr. McBean at the Metropolitan Correctional
Center, and further ORDERS that Mr. McBean be permitted to retain
these materials in his unit at the Metropolitan Correctional Center.
The Government is directed to transmit this endorsement to the
appropriate personnel at WCJ and MCC.

                                       SO ORDERED.

Dated:   November 2, 2020
         New York, New York

                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
